DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 7/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Status
This Office Action is in response to communications filed on 11/20/2020.  Claims 1, 3, 5-9, 11, 15, 17, 21, and 25-29 were amended. Claims 2, 4, 10, 12, 14, 20, 22, 24 and 30 were canceled. No new claims were added. Therefore, claims 1, 3, 5-9, 11, 13, 15-19, 21, 23 and 25-29 are pending for examination.
 
Title 35, U.S. Code
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.      

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21, 23 and 25-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because there is no machine or structure claimed which is meaningful with respect to the scope of the claims, respectively, and significant with respect to  the purpose of the invention.
Monitoring and control system software to perform specific functions is claimed, but the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because software performing functions does not specifically cite structure for performing the tasks and leaves open the possibility that such tasks are not performed by a computer or processor. Likewise, the claims do not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101. The claims are not directed to a process, machine, manufacture, or composition of matter, but instead are directed to a system comprising software to perform functions. Software is not patentable. Therefore, the claims are not patentable.

Response to Remarks
Applicant's arguments filed 11/20/2020 have been fully considered but respectfully, they do not apply to the current rejection put forth above.

Allowable Subject Matter
Claims 1, 3, 5-9, 11, 13 and 15-19 are allowable. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 9-5 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684      



                                                                                                                                                                                                  						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684